DETAILED ACTION
Status of the Claims
	In the claims filed on July 12, 2022, claim 1 is amended and claims 2-4 and 7 are canceled. Claims 1, 5-6 and 8-12 are pending.
Allowable Subject Matter
Claims 1, 5-6 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, though the prior art discloses a method for charging a lithium-sulfur battery comprising charging the lithium-sulfur battery in a plurality of consecutive sections having a high rate charging section and a low rate charging section with a 0.2 C high rate and a 0.1 C low rate charging section and the first section, second section and third section represent an entire charging profile of the lithium-sulfur battery, it fails to teach or suggest further “a first section at 0.1 C , a second section at 0.2 C and a third section at 0.1 C”.
Dependent claims 5-6 and 8-12 are allowable for the reasons set forth above based on the claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859